22. European Union Agency for Fundamental Rights (vote)
- Before the final vote:
rapporteur. - Mr President, given the fact that we have adopted the amended proposal, I should like to ask Mr Frattini if he will accept the amendments just adopted by this House, or does he need more time for some final compromises in the Council?
Mr President, I believe that a further period of reflection would be appropriate. You all know my opinion on the amendments that you have just approved. The Council still has some difficulty in accepting them. I believe that the best solution would be to take some time and for us to attempt to convince the Council to accommodate the opinion expressed today by Parliament.
rapporteur. - Mr President, I therefore request that the vote be postponed and the matter be referred back to the committee responsible, pursuant to Rule 53 of the Rules of Procedure, in order to await the Council's position on the amendments.
(Parliament decided to postpone the vote and the matter is therefore considered referred back to the competent committee for further examination)